Case: 3:20-cv-00224-NBB-RP Doc #: 3-1 Filed: 07/31/20 1 of 4 PagelD #: 25

Title: Facility Use Policy Effective Date: April 20, 2015.
Number: FAC-01 Date Last Reviewed: April 20, 2015
Purpose:

To establish guidelines and procedures regulating the use of County facilities.

Overall Policy Guidelines:

1. This Facility Use Policy is established by the County Administrator under general authority
granted by the Board of Supervisors.

2. This policy governs the use of public areas of buildings or facilities owned, leased or otherwise
occupied exclusively by Lafayette County Government that are used for the conduct of County
operational business. County facilities not covered by this policy include: Justice.Court Complex,
Detention Center, County library, parking lots, Fire Stations and facilities under the control of

the Lafayette County School Board.

3. The primary use of the County facilities is for the conduct of County government business.
Consequently, groups that are a part of or associated with Lafayette County government have
priority use of most facility space. This includes: the Board of Supervisors, formal and standing
Subcommittees of the Board of Supervisors, individuals members of the Board of Supervisors,
Planning Commission, County Administrator, board or commissions appointed by the Board of
Supervisors and County staff for purposes of County business. The above County entities have
scheduling priority, but may not pre-empt already scheduled events.

A, Once a group has confirmation of using a particular space, no other user or entity, including
those listed in #3, may pre-empt usage of this space, subject to emergency use by the Board of
Supervisors.

5. The following groups are permitted to use public areas in County facilities and on County

grounds to the extent permitted by law:

a. Non-profit citizen groups that are located in or do business in Lafayette County;
b. State/local political parties;
c. Individuals from any political group, or similar gathering of individuals, who are meeting

for the purposes of engaging in political discussion.

6. The use of any County facility (that falls under this policy) by profit-making groups or for profit-
making purposes is prohibited.

7. Such use must not interfere with County government functions, operations and business.

Page 1 of 4

 
Case: 3:20-cv-00224-NBB-RP Doc #: 3-1 Filed: 07/31/20 2 of 4 PagelD #: 26

8. No admission fee can be collected for any event.

Definitions:

"Non-profit citizen group" includes agencies, corporations, partnerships or governmental entities, which
can provide legal verification, such as IRS 501(3)c form, of non-profit status.

"Public area" includes the grounds and lobbies of County buildings, the Board Room, and Chancery and
Circuit Courtrooms. It does not include: offices, workstations, stairwells, corridors or halls (even those
within a department or accessible from a central, public access corridor); these areas are reserved for

County business only.

Use of Facilities and Grounds:

Equal Access - This policy shall apply to all groups and individuals that have requested use of County
facilities and grounds. No group or individual shall be excluded from equal access to County facilities or
grounds because of considerations of sex, race, religious or political persuasions or views. However, use
may be denied or terminated if there is a violation of the rules set forth in this policy and/or if the use

poses health or safety risks.

Scope of and Restrictions on. Use - Groups are generally limited to one reservation per month and the
scheduling of reservations should occur no earlier than one (1) year in advance. The event must be
conducted in approved areas only. The user shail obtain any licenses or permits required by law.
Permission to use the building shall be granted for events which are scheduled to begin and end
between 8:00 a.m. and 10:00 p.m. Monday - Friday. Use on weekends or after 10:00 p.m. is limited and
must primarily be events coordinated and staffed by County employees and/or officials.

Liability - Any group using County facilities or grounds shall:
1. be required to release the County from any liability for damages caused to the user or

its property during the time of use,

2. hold the County harmless from any liability to third parties for injury caused by the
group or any persons or groups to attend the event,

3. be liable to the County for damages to County property or injuries to County employees
or agents caused by the group or by any person attending the group's events, whether
or not the damage is the result of negligence, intentional acts or accident,

4, provide evidence of a minimum $1,000,000 in liability insurance coverage as part of any
application that may involve 50 or more persons.

Denial of Usage - The County reserves the right to deny applications for use if the user has previously
violated the rules set forth in this policy or if the use would pose health or safety risks.

Page.2 of 4

 
Case: 3:20-cv-00224-NBB-RP Doc #: 3-1 Filed: 07/31/20 3 of 4 PagelD #: 27

Solicitation - Solicitation in facilities and on grounds is strictly prohibited, including solicitation by
employees for personal profit. Minor solicitations, such as parents selling items for child’s school
fundraiser or organizing a team for participation in a charity event may be allowed without approval
provided it is not conducted in a disruptive manner. Solicitations for a charity event may occur with the
express written permission of the County Administrator.

Applications for Usage:

e To reserve any County facility property a Facility Use Permit must be completed and approved.
‘© Applications should be submitted to the County Administrator at least one (1) week in advance

of the day needed.

Cancellation of Permission Due to County Closure - In the event County government is declared closed
due to inclement weather or other reasons; any permission to use the facility or grounds is |
automatically withdrawn during the closure period. County government closure information is available
on local radio and TV stations or the County website at www. lafayettems.com. In such an event, the
County shall not provide notice of cancellation - users shall be solely responsible for notifying event

participants.

Logistics:

Food and Beverages - Food and/or beverages may be serviced and consumed only if approval is granted
in advance of the event. Food and beverages are prohibited in the Board Room and Courtrooms at all

times.

Parking - Individuals or groups holding or attending meetings or events are responsible for locating and
using appropriate, available public parking.

Prohibitions:
e There shall be no alcoholic beverages served upon, consumed upon or brought onto County

property.
-@~=© There shall be no illegal drugs brought onto or used on County property.
‘© ~=Smoking is prohibited on County property.

Security - The user shall provide, at its own expense, any security that the user desires in addition to
security normally provided by the County.

Set Up and Clean-Up - The group/user may use equipment and furniture, such as tables and chairs that
are the property of the County and located in the approved meeting room. Tables and chairs may not be
moved without prior approval. Any other needed equipment or furniture must be supplied by the
group/user. After use of the room, the group/user shall be responsible for returning the meeting
room/space to its original condition and configuration. The user is responsible for ensuring that all trash

is placed in containers provided.

Page 3 of 4

 
Case: 3:20-cv-00224-NBB-RP Doc #: 3-1 Filed: 07/31/20 4 of 4 PagelD #: 28

Electronic and Audio-Visual Equipment - The user/group may use projector screens located within the
meeting room. Use of the audio-visual equipment in the Courthouse Courtroom is strictly prohibited.

Signs - Signs, emblems, banners, pennants, etc. may not be affixed to any building surface, steps, walls
or light fixtures. If requested and approved by the County Administrator, County personne! may place
banners on the exterior balcony of the Courthouse for a period not exceeding one (1) week. It is the
owner of the banners responsibility to pick the banner up within thirty (30) days of it being removed

from the balcony.

Microphones and Audio Speakers - No amplified sound is allowed on exterior properties.

This policy remains in effect until revised or rescinded.

Page 4 of 4

 

JA
